rDETAILED ACTION
In application filed on 12/23/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 and 05/23/3022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 14-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/29/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the power of the light beam”. There is insufficient antecedent basis for this limitation in the claim. For expedited examination purposes, the limitation “the power of the light beam” is interpreted as “a power of the light beam”. 
Claim 3 recites the limitation “the amplitude of the acoustic field”. There is insufficient antecedent basis for this limitation in the claim. For expedited examination purposes, the limitation “the amplitude of the acoustic field” is interpreted as “a amplitude of the acoustic field”. 
Claim 4 recites the limitation “the volume fraction of the objects within the liquid”. There is insufficient antecedent basis for this limitation in the claim. For expedited examination purposes, the limitation “the volume fraction of the objects within the liquid” is interpreted as “a volume fraction of the objects within the liquid”. 
Claim 6 recites the limitation “the frequency of the acoustic field”. There is insufficient antecedent basis for this limitation in the claim. For expedited examination purposes, the limitation “the frequency of the acoustic field” is interpreted as “a frequency of the acoustic field”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by MacDonald et al. (WO2017006093A1). 

Regarding Claim 1, MacDonald teaches a method for manipulating objects in a cavity comprising a liquid (Page 27, referred to as fluidic medium, 22), said method comprising:
a) providing objects (Page 27 referred to as particles 10) in at least one region of the cavity (Page 27, referred to as hollow capillary 24);
b) forming an aggregate of the objects (See Fig. 1b, aggregate of particles, 10) within a levitation plane (Page 26, referred to as acoustic node, 18) by submitting them to an acoustic field (Page 25, referred to as an acoustic field); and the objects are light absorbing objects in a given wavelength range (Page 21,…optical force may be applied in a direction that is perpendicular to the direction of force on the particles applied or defined by at least one of the acoustic field; Page 36, 40, optical beam 54  is defined by …wavelength), and said method further comprising the step of:
c) disrupting the aggregate within the levitation plane (Page 27, …particles 10 are freely floating in the fluidic medium 22 because the transducer is switched off (or at least operating at insufficient power to affect the particles 10))  by submitting said aggregate to a light beam (Page 36, referred to as optical beam, 54) emitting at the given wavelength range (Page 20, …method may comprise sorting the first set of particles from the second set of particles by applying the optical field to one of the sets of particles to increase the separation between the respective trajectories of the first and second sets of particles; Page 40, applied optical field inherently has wavelength).

Regarding Claim 7, MacDonald teaches the method according to claim 1, wherein the objects are fluorescents (Page 41, an active user input might include particle or cell tagging using a fluorescent or magnetic marker).
Regarding Claim 8, MacDonald teaches a method for separating objects in a cavity comprising a liquid, said method comprising:
a) providing objects (Page 27 referred to as particles 10) in at least one region of the cavity (Page 27, referred to as hollow capillary 24) comprising a first plurality of objects (Fig. 7d, particles 10) capable of absorbing light in a first wavelength range  (Page 21,…optical force may be applied in a direction that is perpendicular to the direction of force on the particles applied or defined by at least one of the acoustic field; Page 36, 40, optical beam 54  is defined by …wavelength) and a second plurality of objects (Fig. 7d, particles 11)  not capable of absorbing light in the first wavelength range (Page 37, particles containing non-photosensitive species; Page 29, particles not being sufficiently affected by optical forces);
b) forming an aggregate (Fig. 7d, arrangement of particles 10 and 11) within a levitation plane (Page 26, referred to as acoustic node, 18) of the first plurality of objects (Fig. 7d, particles 10) and the second plurality of objects (Fig. 7d, particles 11) by submitting them to an acoustic field (Page 25, referred to as an acoustic field; Page 37, …trajectory defined by the acoustic node 18 by a force applied by the acoustic field); and
c) expulsing within the levitation plane (Page 27, …particles 10 are freely floating in the fluidic medium 22 because the transducer is switched off (or at least operating at insufficient power to affect the particles 10)) the first plurality of objects from the aggregate (See Fig. 7d) by submitting the aggregate comprising first plurality of objects and second plurality of objects to a light beam (Page 36, referred to as optical beam, 54) emitting at the first wavelength range (Page 20, …method may comprise sorting the first set of particles from the second set of particles by applying the optical field to one of the sets of particles to increase the separation between the respective trajectories of the first and second sets of particles; Page 40, applied optical field inherently has wavelength).

Regarding Claim 9, MacDonald teaches the method according to claim 8, further comprising the steps
of:
d) flowing the liquid within the cavity (Page 27, sample 20 that includes particles 10 suspended in a fluidic medium 22. The sample 20 is provided within a hollow capillary 24); and
e) recovering the expulsed objects in a first outlet (see Annotated Fig. 7d)

.
    PNG
    media_image1.png
    289
    398
    media_image1.png
    Greyscale

Annotated Fig. 7d, MacDonald 

Regarding Claim 13, MacDonald teaches a method for acquiring at least one image of objects in a cavity comprising a liquid, said method comprising:
a) manipulating or separating the objects by using the method as claimed according to claim 1 (see the rejection of Claim 1);
b) illuminating the at least one region of the cavity (Page 36, referred to as optical beam, 54; Page 20, …method may comprise sorting the first set of particles from the second set of particles by applying the optical field to one of the sets of particles to increase the separation between the respective trajectories of the first and second sets of particles; and
c) acquiring at least one image of said illuminated objects (Page 29, …image the sample) through a transparent wall of the cavity (Page 27, referred to as hollow capillary 24, capillary inherently has a wall; capillary is hollow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (WO2017006093A1). 
Regarding Claim 2, MacDonald teaches the method according to claim 1, wherein the power of the light beam (Page 40, optical beam 54 inherently has power) is ranging from 10 μW to 200 mW.
MacDonald does not teach that the power of the light beam ranges from 10 μW to 200 mW.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In acoustophoresis, the selection of optimal experimental conditions including the power of light affects the interaction of the materials with light to determine physical, chemical or structural properties of such materials. Thus, the power of light is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct acoustophoresis, with a light beam of optimal power to achieve the desired migration of the analyte of interest. 

Regarding Claim 3, MacDonald teaches the method according to claim 1, wherein the amplitude of the acoustic field (Page 16, acoustic parameter includes amplitude) is ranging from 0.1 V to 50 V.
MacDonald does not teach that the amplitude of the acoustic field is ranging from 0.1 V to 50 V.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In acoustophoresis, the selection of optimal experimental conditions including the acoustic pressure amplitude affects sorting (migration) of the analyte particles in the flow channel, to determine physical, chemical or structural properties of such materials. Thus, the acoustic pressure amplitude is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct acoustophoresis, with an acoustic field of desired amplitude to achieve the desired migration of the analyte of interest. 

Regarding Claim 4, MacDonald teaches the method according to claim 1, wherein the volume fraction of the objects within the liquid is ranging from 0.025% to 65%.
MacDonald does not teach that the volume fraction of the objects within the liquid (Page 27, Fig. 2a, particles 10 suspended in a fluidic medium 22; Also See particle aggregate in Fig. 1b), is ranging from 0.025% to 65%
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In acoustophoresis, the selection of optimal experimental conditions including the density of particles (volume fraction of the objects within the liquid) affects sorting (migration) of the analyte particles in the flow channel, to determine physical, chemical or structural properties of such materials. Thus, the volume fraction of the objects within the liquid (density) is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct acoustophoresis, with a desired volume fraction of the objects within the liquid, to achieve the desired migration of the analyte of interest. 

Regarding Claim 6, MacDonald teaches the method according to claim 1, wherein the frequency of the acoustic field (Page 16, acoustic parameter value may comprise frequency) is in the range from 0.5fo to l .5fo, wherein fo is a resonance frequency of the cavity.
MacDonald does not teach that the frequency of the acoustic field is in the range from 0.5fo to l .5fo, wherein fo is a resonance frequency of the cavity.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In acoustophoresis, the selection of optimal experimental conditions including the acoustic field frequency affects sorting (migration) of the analyte particles in the flow channel, to determine physical, chemical or structural properties of such materials. Thus, the acoustic field frequency is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct acoustophoresis, with an acoustic field of desired frequency to achieve the desired migration of the analyte of interest. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (WO2017006093A1) in view of Merten et al. (US20180104693A1)
Regarding Claim 5, MacDonald teaches the method according to claim 1, wherein the acoustic field (Page 25, referred to as an acoustic field) is a pulsed acoustic field.
MacDonald does not expressly teach that the acoustic field (is a pulsed acoustic field.
Merten, directed towards methods for detecting microfluidic droplets and particles within droplets, as well as sorting the droplets, teaches the use of acoustic pulses (Para 0020, 0111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Merten for the use of acoustic pulses in the sorting process, motivated by the need for the requirement of having minimal and/or uniform pulses, which are required for the sorting process (Merten, Para 0111). Doing so allows for the determination of optimal parameters necessary for the sorting decision and detection capability of the device. 

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (WO2017006093A1) in view of Wagner (US2016/0282264A1).
Regarding Claim 10, MacDonald teaches the method according to claim 8, wherein the second plurality of objects (Fig. 7d, arrangement of particles 11) absorbs light in a second wavelength range not overlapping with the first wavelength range.
MacDonald does not teach that the second plurality of objects absorbs light in a second wavelength range not overlapping with the first wavelength range.
Wagner directed towards methods and apparatus for interferometric spectroscopic measurements of particles for particle sorting teaches the use of infrared (780nm-1mm) and visible (400-700nm) wavelengths the sorting of sperm cells (Para 0180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Wagner to allow for the second plurality of objects to absorbs light in a second wavelength range not overlapping with the first wavelength range, as taught by Wagner to sort sperm cells according to the identified chromosome where light delivered to the sperm cells induces a scattering signature, wherein the scattering signature is used to identify a sperm cell characteristic and wherein the characteristic comprises one or more of size, cell type, cell density, and cell orientation (Wagner Para 0180), allowing  for optimal particle sorting with respect to the desired structural properties. 
Regarding Claim 11, MacDonald teaches the method according to claim 10, further comprising the step of submitting the aggregate to a light beam (Page 21,…optical force may be applied in a direction that is perpendicular to the direction of force on the particles applied or defined by at least one of the acoustic field; Page 36, 40, optical beam 54  is defined by …wavelength) emitting at the second wavelength range.
MacDonald does not teach that the step of submitting the aggregate to a light beam emitting at the second wavelength range (Fig. 7d, particles 11).
Wagner directed towards methods and apparatus for interferometric spectroscopic measurements of particles for particle sorting teaches the use of infrared (780nm-1mm) and visible (400-700nm) wavelengths the sorting of sperm cells (Para 0180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Wagner to allow for the second plurality of objects to absorbs light in a second wavelength range not overlapping with the first wavelength range, as taught by Wanger to sort sperm cells according to the identified chromosome where light delivered to the sperm cells induces a scattering signature, wherein the scattering signature is used to identify a sperm cell characteristic and wherein the characteristic comprises one or more of size, cell type, cell density, and cell orientation (Wagner Para 0180), allowing for optimal particle sorting with respect to the desired structural properties. 
Regarding Claim 14, MacDonald teaches a device for separating objects in a liquid, said device
configured for performing the method of claim 1 (See the rejection of Claim 1) and comprising:
at least one cavity (Page 27, referred to as hollow capillary 24) extending along a longitudinal axis, having a cross-section that present a width (w) measured along a first transverse axis and a height (h) measured along a second transverse axis perpendicular to the first transverse axis (See the structural arrangement of the hollow capillary, ref. 24 in Fig. 5a); 
the cavity having first and second walls along the second transverse axis (Page 27, referred to as hollow capillary 24; Fig. 5b, hollow capillary inherently has walls, inner and outer), at least a first inlet (Page 30, Fig. 5a, ref. 44, referred to as fluid inlet) in liquid communication with the cavity (See arrangement of Fig. 5a) and at least first outlet (Page 30, Fig. 5a, ref. 46, referred to as fluid outlet),
at least one acoustic wave generator (Page 26, referred to as acoustic transducer 12, as shown in Figure 1b) which generates acoustic field in a first region of the cavity  from one of the walls (Page 27, The transducer 12 and reflector 14 are placed above and below the capillary 24, respectively (in this case the reflector 14 is simply the upper inner wall of the capillary 24 ; Page 30, acoustic wave-transmitting substance 42 (i.e. an acoustic couplant) is provided between the capillary 24 and transducer 12 to permit efficient transfer of acoustic waves from the transducer 12 to the interior of the capillary 24); and
at least one light source (Page 38, optical beam, ref. 54; fig. 7c,) which emits simultaneously to the acoustic field a light beam in the first region of the cavity (Page 21, optical source applies an optical gradient force on at least one of the particles; Page 27, where the particles are located within the hollow capillary)  , the at least one light source being placed opposite to (See arrangement of Fig. 7c) or on the same wall from which is generated the acoustic field.
MacDonald does not teach that the second and third outlets is in liquid communication with the cavity, wherein the first outlet is arranged on the first transverse axis between the second and third outlets. 
Wagner directed towards methods and apparatus for interferometric spectroscopic measurements of particles for particle sorting teaches flow channels can be fabricated on wafers to form inlets and outlets for liquids, such as second and third outlets specifically (Para 0374). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Wagner to recognize of that the incorporation of second and third outlets (Para 0374, ‘outlets’) in addition to a first outlet to recognize the plurality for as nothing more than a duplication of parts with multiple effects and could seek benefit of having multiple outlets for the sorting of multiple particles with respect to the respective structural properties to facilitate multiplexing.
Further, the combination of MacDonald and Wagner does not teach the structural arrangement of the second and third outlets with the cavity and the first outlet. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the device and could seek the benefits associated structural disposition of the second and third outlets with respect to the cavity and the first outlet. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structural arrangement of the second and third outlets with the cavity and the first outlet to provide the desired optimal performance of the sorting device. 
Regarding Claim 15, MacDonald does not teach that the device according to claim 14, further comprises second and third inlets, wherein the first inlet is arranged on the first transverse axis between the second and third inlets.
Wagner directed towards methods and apparatus for interferometric spectroscopic measurements of particles for particle sorting teaches flow channels can be fabricated on wafers to form inlets and outlets for liquids (Para 0374), such as second and third outlets specifically. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Wagner to recognize of that the incorporation of second and third inlets (Para 0374, ‘inlets’) in addition to a first inlet to recognize the plurality for as nothing more than a duplication of parts with multiple effects and could seek benefit of having multiple inlets for the sorting of multiple particles with respect to the respective structural properties to facilitate multiplexing.
Further, the combination of MacDonald and Wagner does not teach the structural arrangement of the second and third inlets with the cavity and the first inlet. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the device and could seek the benefits associated structural disposition of the second and third inlets with respect to the first inlet. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structural arrangement of the second and third inlets with the first inlet to provide the desired optimal performance of the sorting device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (WO2017006093A1) in view of Ward at al. (US20090029870A1)
Regarding Claim 12, MacDonald teaches the method according to claim 8, wherein the first plurality of objects (Fig. 7d, particles 10) has a same acoustic contrast factor (Page 11, referred to as acoustic contrast parameter; objects in a medium inherently have an acoustic contrast factor) than the second plurality of objects (Fig. 7d, particles 10).
MacDonald does not teach that the first plurality of objects has a same acoustic contrast factor than the second plurality of objects.
Ward directed towards a method for acoustically manipulating a particle using radial acoustic focusing teaches an embodiment preferably comprising introducing into a channel a first fluid having a first acoustic contrast with a population of particles suspended therein, introducing into the channel a second fluid having a second acoustic contrast that is greater than or equal to the acoustic contrast of the first fluid (Para 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDonald and Ward to introduce a first plurality of objects has a same acoustic contrast factor than the second plurality of objects, as taught by Ward for the introduction of a first fluid having a first acoustic contrast with a population of particles suspended therein, introducing into the channel a second fluid having a second acoustic contrast that is greater than or equal to the acoustic contrast of the first fluid (Ward, Para 0012) to acoustically focusing at least a portion of the population of particles from the first fluid to the second fluid, with respect to the relative size of the first and second particle, allowing for optimal particle sorting with respect to the desired structural properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797